On Motion to Dismiss.
Rogers, J.
Plaintiff obtained judgmefit against defendant, J. F. Burnett, for the sum of two hundred and seventy-five dollars, with legal interest from January 5th, 1880. J. J. Burnett was made garnishee, and answered the interrogate*245ries propounded, by declaring that be was not indebted to J. F. Burnett; nor did be bave any rights, property or credit belonging to bim, under bis control; that be bad made no compromise or arrangement since tbe service of interrogatories with defendant. On a traverse to these answers tbe judgment was in favor of garnishee; plaintiff appeals. Manifestly, tbe only amount at state was tbe judgment obtained against tbe defendant. Plaintiff could bave obtained by bis proceedings no greater sum against garnishee ; tbe amount of that judgment was $275.
It was signed by tbe District Judge on March 11th, 1880.*
Appeal dismissed.

 This Court determined, in Huger v. Williams, that it had no jurisdiction over causes decided before August 1st, 1881, and involving less than $500. — Reporter.